     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 1 of 30 Page ID
                                      #:69139



1    Sanjay S. Karnik, Esq. (pro hac vice)
     Illinois Bar No. 6300156
2    sanjay@amintalati.com
     J. Kathleen Bond, Esq. (pro hac vice to be filed)
3    katie@amintalati.com
     Jennifer M. Adams (Ca. Bar No. 319347)
4    jennifer@amintalati.com
     AMIN TALATI WASSERMAN LLP
5    100 S. Wacker Dr., Ste. 2000
     Chicago, IL 60606
6    Phone: (312) 312-3327
7    Fax: (312) 884-7352
     Attorneys for Counter-Defendants
8
                        IN THE UNITED STATES DISTRICT COURT
9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11    NATURAL-IMMUNOGENICS, a                        Case No.: 8:15-cv-02034-JVS-JCG
      Florida corporation,
12
13                           Plaintiff,              COUNTER-DEFENDANTS’
             v.                                      MEMORANDUM OF POINTS AND
14                                                   AUTHORITIES IN SUPPORT OF
15    NEWPORT TRIAL GROUP, et al.,                   MOTION TO STRIKE AND FOR
                                                     SANCTIONS UNDER FED. R. CIV.
16                           Defendants.             PRO 12(f) and 16(f)
17    --------------------------------------------
      NEWPORT TRIAL GROUP, a                         Hearing Date: July 6, 2020
18    professional corporation; and                  Hearing Time: 1:30 PM
      SCOTT J. FERRELL, an individual,               Courtroom: 10C
19
                                                     Judge: Hon. James V. Selna
20
                         Counterclaimants,
21
           v.
22
23    NATURAL IMMUNOGENICS
      CORP., et al.
24
25                       Counter-Defendants
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 2 of 30 Page ID
                                      #:69140



1                                TABLE OF CONTENTS
2    I      INTRODUCTION…………………………………………………………...1
3
     II.    PROCEDURAL HISTORY.……………………………………………..….3
4
     III.   LEGAL STANDARDS………………………………..…….........................4
5
6    IV.    ARGUMENT………………………………………………………………..5

7           A.    NTG Violated the Court’s Scheduling Order by Filing Counterclaims
8           in April 2020 without Seeking Leave of Court…………………………….6

9                 1.   NTG Was Required to Seek Leave to File Its
10                Counterclaims………………………………………………………7

11                2.    NTG Cannot Show Good Cause or Excusable Neglect………10
12                      i.    NTG’s Counterclaims Were Delayed by More than Four
13                      Years …………………………………………………………12
14                      ii.    NTG Has No Reasonable Explanation for Its Delay…..15
15
                        iii.   The Counterclaims Impose Substantial Prejudice…….16
16
                        iv.    The Counterclaims Were Not Brought in Good Faith…18
17
18
            B.    The Counterclaims Are Futile…….…….…….…….…….…….…...20

19          C.    Rule 16(f) Sanctions Are Appropriate…….…….…….…….………20
20   V.     CONCLUSION…………………………………………………………….23
21
22
23
24
25
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 3 of 30 Page ID
                                      #:69141



1                                     TABLE OF AUTHORITIES
2    FEDERAL CASES
3
        Acri v. Int’l Ass’n of Mach. & Aerospace Workers,
4         781 F.2d 1393 (9th Cir. 1986) .......................................................................13
5
6       Adobe Sys. Inc. v. Coffee Cup Partners, Inc.,
          2012 WL 3877783 (N.D. Cal. Sept. 6, 2012) ................................................. 8
7
8
        Chem. Bank v. Star Dev. & Holding, LLC,
9        2017 WL 5587516 (D. Nev. Nov. 17, 2017) ..................................................22
10
        Christensen v. CLP Res., Inc.,
11
         2018 WL 6017015 (C.D. Cal. Oct. 22, 2018) ................................................13
12
13      City of W. Sacramento, California v. R & L Bus. Mgmt.,
14         2019 WL 2249630 (E.D. Cal. May 23, 2019). ............................................... 7

15
        Composite Res., Inc. v. Recon Med., LLC,
16
         2018 WL 5886530 (D. Nev. Nov. 9, 2018) ..................................................... 8
17
18      Coppola v. Smith,
19
         2015 WL 2127965 (E.D. Cal. May 6, 2015) ................................................... 8

20
        Daou v. Abelson,
21       2012 WL 1292475 (D. Nev. Apr. 13, 2012) ................................................... 8
22
23      DCD Programs, Ltd. v. Leighton,
         833 F.2d 183 (9th Cir. 1987) .........................................................................17
24
25
        Eminence Capital, LLC v. Aspeon, Inc.,
26       316 F.3d 1048 (9th Cir. 2003) .......................................................................16
27
28      Etkin & Co., Inc. v. SBD, LLC,
          2015 WL 11726454 (S.D. Fla. Sept. 1, 2015) ................................................. 4
      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                         iii
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 4 of 30 Page ID
                                      #:69142



1
        Feezor v. H.I. Mgmt. of Rancho Cordova,
2         2007 WL 117917 (E.D. Cal. Jan. 10, 2007) .................................................... 5
3
4       Fresno Unified Sch. Dist. v. K.U. ex rel. A.D.U.,
          980 F. Supp. 2d 1160 (E.D. Cal. 2013) ..........................................................13
5
6
        Ginger Root Office Assocs., LLC v. Advanced Packaging & Prod. Co.,
7         2008 WL 11338229 (C.D. Cal. Dec. 9, 2008) ................................................. 5
8
9       Heath v. Google Inc.,
         2017 WL 4005598 (N.D. Cal. Sept. 12, 2017) ...............................................12
10
11      Johnson v. Mammoth Recreations, Inc.,
12        975 F.2d 604 (9th Cir. 1992) ...................................................................12, 22
13
        Kisaka v. Univ. of S. California,
14
          2013 WL 12203018 (C.D. Cal. Nov. 20, 2013) .............................................17
15
16      Kyle v. Campbell Soup Co.,
17        28 F.3d 928 (9th Cir. 1994) ..........................................................................11

18
        Martin Family Trust v. Heco/Nostalgia Enterprises Co.,
19       186 F.R.D. 601 (E.D. Cal. June 6, 1999) .......................................................21
20
21      Mireles v. Paragon Sys., Inc.,
         2014 WL 575713 (S.D. Cal. Feb. 11, 2014)...............................................5, 11
22
23
        Mireskandari v. Associated Newspapers, Ltd.,
24       665 F. App’x 570 (9th Cir. 2016) ..................................................................20
25
26      Mireskandari v. Mail,
         2014 WL 12561581 (C.D. Cal. Aug. 4, 2014) .........................................20, 21
27
28
        Orogem Corp. v. De Beers Societe Anonyme,
      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                          iv
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 5 of 30 Page ID
                                      #:69143



1          2010 WL 11549347 (C.D. Cal. Dec. 10, 2010) .............................................12
2
        Pincay v. Andrews,
3
          389 F.3d 853 (9th Cir. 2004) .........................................................................11
4
5       RePET, Inc. v. Zhao,
6
          2017 WL 11444648 (C.D. Cal. Jan. 13, 2017) ..............................................13

7
        Rotella v. Wood,
8         528 U.S. 549 (2000) ................................................................................13, 15
9
10      Royal Ins. Co. of Am. v. Sw. Marine,
          194 F.3d 1009 (9th Cir. 1999) .......................................................................13
11
12
        Russell v. Walmart Inc.,
13        2020 WL 1652544 (C.D. Cal. Mar. 3, 2020) .................................................13
14
15      Sahelian v. Orexis, LLC,
          2009 WL 10675697 (C.D. Cal. Jan. 12, 2009) .............................................4, 5
16
17
        See Regions Bank v. Commonwealth Land Title Ins. Co.,
18        2012 WL 5410948 (S.D. Fla. Nov. 6, 2012) ..................................................10
19
        Sierra Dev. Co. v. Chartwell Advisory Grp., Ltd.,
20
          2016 WL 6828200 (D. Nev. Nov. 18, 2016) ................................................... 8
21
22      Sloane v. Karma Enterprises, Inc.,
23        2009 WL 10674307 (C.D. Cal. Mar. 16, 2009)..............................................11

24
        Softwareworks Grp., Inc. v. Ihosting, Inc.,
25
          2007 WL 1279495 (N.D. Cal. Apr. 30, 2007) ................................................. 5
26
27      Steinmeier v. Cty. of San Diego,
          2020 WL 248984 (S.D. Cal. Jan. 16, 2020) ...............................................2, 16
28

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                           v
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 6 of 30 Page ID
                                      #:69144



1
        Tate-Robertson v. Walmart Inc.,
2         2019 WL 6454392 (C.D. Cal. Aug. 13, 2019) ....................................... 7, 8, 10
3
4       TMF Tr. Ltd. v. M/T Megacore Philomena,
         2018 WL 6175700 (C.D. Cal. Sept. 4, 2018) ...............................................2, 4
5
6
        Virginia Innovation Scis., Inc. v. Samsung Elecs. Co.,
7         11 F. Supp. 3d 622 (E.D. Va. 2014)................................................................ 8
8
9       Xyratex Tech., Ltd. v. Teradyne, Inc.,
          2009 WL 10702550 (C.D. Cal. Aug. 20, 2009) .............................................12
10
11
     FEDERAL RULES
12
        Fed. R. Civ. P. 6(b) .....................................................................................11, 12
13
        Fed. R. Civ. P. 6(b)(1)(B) .................................................................................. 5
14      Fed. R. Civ. P. 12(b)(6).....................................................................................20
        Fed. R. Civ. P. 12(f) .............................................................................. 2, 3, 4, 20
15
        Fed. R. Civ. P. 16(b)(4). ..................................................................................... 5
16      Fed. R. Civ. P. 16(f) ........................................................................ 2, 3, 5, 20, 22
        Fed. R. Civ. P. 16(f)(2) .................................................................................2, 22
17
        Fed. R. Civ. P. 37(b)(2)(A)(iii) ...................................................................2, 3, 5
18
19
20
21
22
23
24
25
26
27
28

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                             vi
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 7 of 30 Page ID
                                      #:69145



1      I.   INTRODUCTION
2           Counter-Defendants Natural Immunogenics Corp. (“NIC”), Ben Quinto, Theo

3    Quinto, Emord & Associates, P.C., Peter Arhangelsky, Jim Buc, MaryAnn Buc, and

4    Charlotte Carlberg (collectively, “Counter-Defendants” or “NIC”) move under

5    Rules 12(f) and 16(f) to strike the out-of-time Amended Counterclaims

6    (“Counterclaims”) [Dkt. 951, amended at Dkt. 978-1] filed by Newport Trial Group

7    and Scott Ferrell (“Counterclaimants” or “NTG”). After more than fifty-two (52)

8    months into this litigation and with just six months before trial, NTG has filed,

9    without leave of court, Counterclaims against NIC, its counsel, and several witnesses

10   for alleged conduct occurring in this instant lawsuit. NTG filed its Counterclaims in

11   violation of the Court’s Scheduling Order in Docket 883. NTG delayed filing these

12   Counterclaims for over four years despite having the alleged grounds to assert them

13   at the time of its original Answer in 2016. See, e.g., Dkt. 174 at 66 (Amended

14   Answer).

15          NTG has no reasonable explanation for this profound delay. It cannot show

16   excusable neglect. It made no effort to meet the Court-imposed deadlines. NTG

17   failed to seek leave of Court before gratuitously filing Counterclaims that added

18   seven new parties.

19          In its most recent Scheduling Order, this Court required that “[a]ll motions to

20   join other parties or to amend the pleadings shall be filed and served within sixty

21   (60) days of the date of this order [December 16, 2019] and noticed for hearing

22   within ninety (90) days hereof.” See Dkt. 883 at 1. Accordingly, NTG was required

23   to seek leave of court through a properly noticed motion on or before February 14,

24   2020. Id. Yet NTG never sought leave to file its counterclaims or add parties.

25   Rather, on April 7, 2020, nearly two months after the Court’s deadline, NTG

26   unilaterally filed its counterclaims and added parties. See Dkt. 951 (since amended

27   at Dkt. 978-1). The allegations giving rise to the Counterclaims were known to NTG

28   in 2016. Yet at no point in over four years of litigation did NTG seek leave of court

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                               1
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 8 of 30 Page ID
                                      #:69146



1    to assert them. NTG now brings Counterclaims for no apparent purpose other than
2    delaying trial and harassing opposing parties, counsel, and witnesses (as shown by a
3    recent unreasonable demand to complete all counterclaims discovery in a 60-day
4    period that includes deposing NIC’s counsel and seven new parties).                 The
5    Counterclaims obstruct this litigation after the close of discovery and, within months
6    of trial, impose a substantial prejudice on NIC. See Steinmeier v. Cty. of San Diego,
7    No. 18-CV-1603, 2020 WL 248984, at *5 (S.D. Cal. Jan. 16, 2020) (“Being mere
8    months away from trial in this case, [the] request to amend the Complaint to add
9    new parties and an overarching conspiracy would derail the action entirely, open the
10   door to the full panoply of discovery and renewed motions practice”).
11            In these circumstances, Rule 12(f) requires this Court to strike the
12   Counterclaims in their entirety. See, e.g., TMF Tr. Ltd. v. M/T Megacore Philomena,
13   No. CV 17-09010, 2018 WL 6175700, at *4 (C.D. Cal. Sept. 4, 2018) (“Striking a
14   pleading is appropriate when a party fails to seek leave of court before filing an
15   unauthorized pleading”).
16            The Court should also strike the untimely Counterclaims under Rule 16(f).
17   Sanctions are appropriate under Rule 16(f) in light of NTG’s deliberate violation of
18   the Scheduling Order. See Fed. R. Civ. Pro 16(f); Scheduling Order, Dkt. 833 at 1.
19   Rule 16(f) permits the Court “[o]n motion or on its own” to issue “any just orders,
20   including those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or its attorney …
21   fails to obey a scheduling or other pretrial order.” See Fed. R. Civ. P. 37(b)(2)(A)(iii)
22   (“striking pleadings in whole or in part”). The Court should additionally award
23   attorney fees to NIC incurred because of NTG’s noncompliance with Rule 16. See
24   Fed. R. Civ. Pro 16(f)(2).       The failure to seek leave before submitting its
25   counterclaims and adding new parties, including opposing counsel, has forced the
26   counterclaimants to hire independent counsel and incur the related legal fees and
27   costs.
28            As explained below, NIC requests an order from this Court: (1) striking the

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                 2
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 9 of 30 Page ID
                                      #:69147



1    Counterclaims from the docket under Rules 12(f), 16(f), and 37(b)(2)(A)(iii); and
2    (2) awarding NIC its reasonable attorney fees and costs resulting from the improper
3    filing.
4
      II.      PROCEDURAL HISTORY
5
               NIC filed suit on December 7, 2015. See Dkt. 1. On February 22, 2016, NTG
6
     filed a motion to dismiss and an Anti-SLAPP motion, raising there the very same
7
     allegations concerning Clark Baker’s conduct that it now reasserts in Counterclaims.
8
     See Dkt. 40 at 17-18; Dkt. 41 at 14-17; c.f. Dkt. 978-1. On May 9, 2016, the Court
9
     issued a Rule 16 calendar, setting August 24, 2016, as the last day to amend or add
10
     parties. See Dkt. 91. NIC timely filed its Second Amended Complaint (“SAC”) on
11
     May 10, 2016. See Dkt. 92. NTG filed an Answer on August 26, 2016. See Dkt.
12
     161. The Answer did not include any counterclaims. Id. NTG filed an Amended
13
     Answer on September 16, 2016. See Dkt. 174. That Amended Answer did not
14
     include any counterclaims, but did make the same allegations concerning Baker in
15
     an unsuccessful unclean hands defense as it reasserts now in the Counterclaims. See
16
     Dkt. 174 at 66; see Dkt. 784 (granting summary judgment against unclean hands
17
     defense).
18
               On July 31, 2017, given the still-pending privilege concerns in this case, NIC
19
     moved this Court for an extension of the pretrial calendar. See Dkt. 415. NTG
20
     opposed that extension. See Dkt. 428. This Court granted the extension given the
21
     many unresolved privilege issues. See Order, Dkt. 447. This Court reset the
22
     discovery cut-off to November 13, 2017. Id. at 5. NTG did not then request leave
23
     to pursue a counterclaim.
24
               On December 16, 2019, just over four years after NIC filed its lawsuit, the
25
     Court entered an Order setting dates for jury trial. See Dkt. 883. That Order imposed
26
     a cutoff: “[a]ll motions to join other parties or to amend the pleadings shall be filed
27
     and served within sixty (60) days of the date of this order and noticed for hearing
28
     within ninety (90) days hereof.” Id. at 1. At no point did NTG raise the prospect of
      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                  3
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 10 of 30 Page ID
                                       #:69148



1     filing counterclaims, or seek leave from this Court to file counterclaims.
2            NIC timely filed a motion for leave to file its Third Amended Complaint
3     (“TAC”) on February 14, 2020. See Dkt. 892. The Court granted that Motion on
4     March 24, 2020. See Dkt. 910. The Court reasoned that NIC’s amended allegations
5     concerning Strataluz were related to the allegations in NIC’s last complaint. See id.
6     at 6. The Court expressed its view that the amended complaint would not require
7     significant new discovery and, even if some discovery were needed, the parties had
8     ample time to complete it. See id. at 6-7. NTG never informed the Court that it
9     planned to file counterclaims.
10           NIC filed its TAC on March 24, 2020. Without seeking leave of Court, NTG
11    then filed Counterclaims on April 7, 2020. See Dkt. 951. The Counterclaims add
12    seven new parties, including NIC’s counsel: Ben Quinto, Theo Quinto, Emord &
13    Associates, P.C., Peter Arhangelsky, Jim Buc, MaryAnn Buc, and Charlotte
14    Carlberg. See generally id. NTG then filed Amended Counterclaims on May 7,
15    2020. Dkt. 978-1. The Counterclaims span over 228 paragraphs of allegations,
16    essentially bringing an entirely new RICO lawsuit against those newly added parties.
17    Id.
18
      III.   LEGAL STANDARDS
19
             Under Rule 12(f), this Court may strike any unauthorized or untimely
20
      pleading. See TMF Tr. Ltd. v. M/T Megacore Philomena, No. CV 17-09010, 2018
21
      WL 6175700, at *4 (C.D. Cal. Sept. 4, 2018) (“Striking a pleading is appropriate
22
      when a party fails to seek leave of court before filing an unauthorized pleading”);
23
      Sahelian v. Orexis, LLC, No. 08-CV-03561, 2009 WL 10675697, at *2 (C.D. Cal.
24
      Jan. 12, 2009) (striking counterclaims “because Defendants did not first seek leave
25
      of court before filing their Counterclaims”); Etkin & Co., Inc. v. SBD, LLC, No. 11-
26
      21321-CIV, 2015 WL 11726454, at *4 (S.D. Fla. Sept. 1, 2015) (“If a party files an
27
      amended pleading outside the court’s deadline and fails to properly seek leave to file
28
      the amended pleading, the court should strike the pleading.”). “A party may …
       COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                4
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 11 of 30 Page ID
                                       #:69149



1     move to strike an untimely or improper pleading, such as an amended complaint that
2     improperly attempts to join additional parties.” Sahelian, 2009 WL 10675697, at
3     *2.
4           Rule 16(f) also grants the Court authority to “issue any just orders, including
5     those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or its attorney … fails to
6     obey a scheduling order or other pretrial order.” Fed. R. Civ. Pro. 16(f)(1)(C).
7     Through Rule 37(b)(2), Courts may strike a pleading that violates Rule 16. Feezor
8     v. H.I. Mgmt. of Rancho Cordova, No. CIV. S-06-1638, 2007 WL 117917, at *1
9     (E.D. Cal. Jan. 10, 2007); Softwareworks Grp., Inc. v. Ihosting, Inc., No. C06-04301,
10    2007 WL 1279495, at *1 (N.D. Cal. Apr. 30, 2007).
11          A scheduling order is binding. It may only be amended for good cause. See
12    Fed. R. Civ. Pro. 16(b)(4). “Once the district court issues a pretrial scheduling order
13    that establishes a deadline for the amendment of pleadings … consideration of a
14    motion for leave to amend is governed by Rule 16 of the Federal Rules of Civil
15    Procedure rather than Rule 15.” Ginger Root Office Assocs., LLC v. Advanced
16    Packaging & Prod. Co., No. 07-CV-05568, 2008 WL 11338229, at *3 (C.D. Cal.
17    Dec. 9, 2008).
18          When relief is requested after time has expired (as is the case here), Rule 6
19    requires the parties to address excusable neglect. See Fed. R. Civ. Pro. 6(b)(1)(B).
20    “Accordingly, a party moving to amend a pleading after a scheduling order deadline
21    has passed must support the motion by demonstrating both excusable neglect and
22    good cause.” Mireles v. Paragon Sys., Inc., No. 13-CV-122, 2014 WL 575713, at
23    *2 (S.D. Cal. Feb. 11, 2014).
24
      IV.   ARGUMENT
25
            NTG’s Counterclaims violate this Court’s Scheduling Order. See Dkt. 883 at
26
      1. NTG failed to seek leave to assert counterclaims or add parties. NTG made no
27
      showing of excusable neglect and good cause for its late filed counterclaims and
28
      addition of new parties. NTG delayed those counterclaims by over four years
      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                 5
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 12 of 30 Page ID
                                       #:69150



1     without explanation. NTG’s Counterclaims impose a substantial prejudice on NIC
2     and Counter-Defendants, and further obstruct and seek to delay this litigation.
3     Indeed, NTG now demands discovery arising from its out-of-time Counterclaims
4     that includes 100 new written requests, depositions of all seven newly named parties
5     (including NIC’s trial counsel), and recalled depositions of NIC and its principals—
6     all within a 60-day period. See Decl. of Peter Arhangelsky (“PA Decl.”) ¶4, Exh. B.
7     NTG’s demand to squeeze this discovery into such a limited period reflects an
8     obvious acknowledgement that their Counterclaims are out of time and a willingness
9     to impose as much prejudice as possible on NIC and the newly added parties. NTG’s
10    Counterclaims are filed in bad faith and constitute a vexatious attempt to delay trial
11    and retaliate against NIC and its counsel.
12          Bad faith is further evidenced by Counterclaimant Scott Ferrell’s broad
13    publication of his unsupported allegations to counsel representing party opponents
14    in unrelated lawsuits wherein Emord & Associates, P.C. also represents parties. In
15    a cover email distributing the Counterclaims pleading, Ferrell falsely accuses NIC’s
16    counsel of committing perjury and reasserts as fact allegations that this Court earlier
17    rejected as factually unsupported. PA Decl. ¶2, Exh. A; Dkt. 891 at 18. Sanctions
18    are appropriate in these circumstances for NTG’s flagrant violation of the Rule 16
19    scheduling order, as explained in greater detail below.
20
           A. NTG Violated the Court’s Scheduling Order by Filing
21            Counterclaims in April 2020 without Seeking Leave of Court
22          This Court’s currently operative Trial Setting Order set the deadline to join
23    parties or amend pleadings:
24            All motions to join other parties or to amend the pleadings shall be
25            filed and served within sixty (60) days of the date of this order and
              noticed for hearing within ninety (90) days hereof.
26
27    See Dkt. 883 at 1. That Order issued on December 16, 2019. Id. The deadline to
28

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                   6
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 13 of 30 Page ID
                                       #:69151



1     file motions to amend pleadings or join parties was thus February 14, 2020. 1 NTG
2     never filed a motion for leave to add parties under Rules 13(h), 16, 19, or 20. NTG
3     never filed a motion for leave to amend pleadings to add counterclaims. NTG
4     instead filed standalone Counterclaims on April 7, 2020. See Dkt. 918 (now located
5     at Dkt. 951; amended at Dkt. 978-1). NTG had never before filed counterclaims in
6     over four years of this litigation. The Counterclaims added seven (7) new parties to
7     the litigation, and presented for the first time in litigation an entirely new RICO
8     lawsuit. Dkt. 978-1. The Counterclaims were filed in clear violation of the Court’s
9     Scheduling Order. See Dkt. 883 at 1.
10
                1. NTG Was Required to Seek Leave to File Its Counterclaims
11
            The Court’s Order of December 16, 2019 required parties to seek leave before
12
      adding new parties or amending the pleadings. Dkt. 883 at 1. NIC timely sought
13
      leave on February 14, 2020 [see n.1, supra] and filed its TAC on March 24, 2020.
14
      Dkt. 911. The argument that the mere filing of the TAC would impliedly authorize
15
      the filing of NTG’s Counterclaims has been directly addressed and rejected by courts
16
      in the Ninth Circuit.
17
            “[N]ewly alleged counterclaims are allowed as of right only to the extent
18
      they directly relate to changes in the amended complaint[.]” Tate-Robertson v.
19
      Walmart Inc., No. EDCV19-27, 2019 WL 6454392, at *2 (C.D. Cal. Aug. 13, 2019)
20
      (collecting cases) (emphasis added). The Tate-Robertson court thus explained:
21
             As noted by the court in City of W. Sacramento, California v. R & L
22           Bus. Mgmt., “[t]he Federal Rules of Civil Procedure and Ninth
23           Circuit precedent do not directly address the issue of whether
             a defendant may, as a matter of right, assert new counterclaims in
24
             response to an amended complaint, or whether the defendant must
25           first seek leave of court.” 2019 WL 2249630, at *1 (E.D. Cal. May
             23, 2019). It described three approaches taken by district courts
26
             across the country: 1) the permissive approach, under which
27           “a defendant served with an amended complaint may amend its
28          1
             NIC timely filed a Motion for Leave to file a TAC on February 14, 2020,
      which the Court granted on March 24, 2020. See Dkt. 892; Dkt. 910.
      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                               7
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 14 of 30 Page ID
                                       #:69152



1            answer as of right without being limited by the scope of
             the changes made in the amended complaint[;]” 2) the moderate
2            approach, under which “newly alleged counterclaims are
3            allowed as of right only to the extent they directly relate
             to changes in the amended complaint[;]” and 3) the narrow
4            approach, under which “an amended answer must be confined to the
5            amendments to the complaint.” Id. (citing Coppola v. Smith, 2015
             WL 2127965, at *2 (E.D. Cal. May 6, 2015); Sierra Dev. Co. v.
6
             Chartwell Advisory Grp., Ltd., 2016 WL 6828200, at *2 (D. Nev.
7            Nov. 18, 2016); Virginia Innovation Scis., Inc. v. Samsung Elecs.
             Co., 11 F. Supp. 3d 622, 630 (E.D. Va. 2014)).
8
9     Tate-Robertson, 2019 WL 6454392, at *2 (emphasis added). The “moderate”
10    approach is used by courts in the Ninth Circuit. See, e.g., Coppola v. Smith, No.
11    1:11-CV-1257, 2015 WL 2127965, at *2–3 (E.D. Cal. May 6, 2015) (collecting
12    cases) (“The district courts within the Ninth Circuit have generally followed the
13    moderate approach.”); Adobe Sys. Inc. v. Coffee Cup Partners, Inc., No. C 11-2243,
14    2012 WL 3877783, at *5–6 (N.D. Cal. Sept. 6, 2012) (holding that the “moderate
15    approach is the most equitable and manageable approach”); Composite Res., Inc. v.
16    Recon Med., LLC, No. 2:17-CV-01755, 2018 WL 5886530, at *2 (D. Nev. Nov. 9,
17    2018) (holding that new affirmative defenses cannot be presented without leave
18    where such defenses do not respond to the charges in the amended complaint); Daou
19    v. Abelson, No. 2:11-CV-01385, 2012 WL 1292475, at *2 (D. Nev. Apr. 13, 2012)
20    (denying counterclaim where it exceeded the scope of the amended complaint).
21          Here, that moderate approach required NTG to tether their Counterclaims
22
      directly to changes made by NIC in the TAC. NTG was not permitted to file its
23
      Counterclaims absent leave of court because the Counterclaims are unrelated to the
24
      changes in NIC’s amended complaint, and the scope of NTG’s Counterclaims far
25
      exceeds the limited changes made to NIC’s pleading.
26          NTG’s Counterclaims do not “directly relate to changes in the amended
27    complaint.” Compare Dkt. 892-4 and Dkt. 911 with Dkt. 978-1. Consistent with
28    the local rules, NIC earlier attached a redlined version of its Third Amended
      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                              8
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 15 of 30 Page ID
                                       #:69153



1     Complaint that showed changes made to the SAC, the latter of which NIC had filed
2     on May 10, 2016. See Dkt. 892-4 (redlined TAC); Dkt. 92 (SAC). The TAC updated
3     NIC’s RICO allegations based on content developed in discovery, all of which had
4     been part of this lawsuit for years. See Dkt. 892-4. Specifically, NIC added 26 new
5     paragraphs relating to Strataluz, along with several new predicate RICO acts that
6     were supported by the updated fact allegations. Id.; see also Dkt. 911 (TAC). NIC
7     did not add any new RICO counts. NIC did not add any new parties. NIC did not
8     add new damages, or theories of liability.
9           Accordingly, when this Court granted NIC leave to file the TAC, the Court
10    held that “these new allegations would not greatly change the parties’ positions.”
11    See Dkt. 910 at 6. This Court rejected NTG’s arguments to the contrary:
12
              The Court disagrees that the Strataluz and newly proposed predicate
13            facts are unrelated to the allegations in the SAC. While the
              Strataluz/ProMaxal predicate acts are different from the wiretapping
14
              and false advertisement schemes in that they do not involve a sham
15            plaintiff from the community, it is still a “sham plaintiff” in that it
16
              is an entity allegedly created by Ferrell and Reid to manufacture
              litigation and threaten lawsuits in an effort to extort settlements from
17            frivolous lawsuits.       See Proposed TAC ¶¶ 359-377, 435.
18            Furthermore, while Defendants may not yet have prepared a defense
              into the newly proposed predicate acts, they cannot be surprised
19            given that these allegations arose from documents produced by
20            defendants themselves and as admitted in their briefs, have been
              disclosed through discovery disputes.
21
22    Order Dkt. 910 at 6.
23          None of the allegations or claims in NTG’s Counterclaims [Dkt. 978-1]
24    respond or relate to the new allegations in NIC’s TAC. Compare Dkt. 892-4 and
25    Dkt. 911 with Dkt. 978-1.         Rather, NTG’s Counterclaims bring allegations
26    concerning activities in the pending lawsuit that were already decided against
27    Counterclaimants at earlier stages in the case. See Dkt. 978-1. NTG alleges that
28    NIC’s lawsuit itself was a RICO enterprise designed to retaliate against Scott Ferrell.

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                   9
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 16 of 30 Page ID
                                       #:69154



1     Id., ¶13, 35. None of NTG’s new allegations relate to Strataluz or any of the new
2     content in NIC’s TAC. In over 200 paragraphs of allegations, NTG’s Counterclaims
3     fail to even mention Strataluz and make no reference to NIC’s allegations against
4     NTG in the TAC. See generally, Dkt. 978-1.
5           Moreover, the Counterclaims substantially exceed the scope of any changes
6     made to the case by NIC’s TAC. The Counterclaims add seven (7) new parties to
7     the litigation, including three witnesses who are unrelated to Strataluz. See Dkt. 978-
8     1. The Counterclaims assert two new RICO causes of action alleging several
9     predicate acts. The bulk of NTG’s allegations involve alleged conduct occurring at
10    times in or after 2015, whereas NIC’s RICO claim focuses on conduct occurring
11    prior to 2015.    Id., ¶95-166; 204-206.       The Counterclaims are thus plainly
12    unconnected to any new content or allegations in NIC’s TAC: they do not “directly
13    relate to changes in the amended complaint.” Tate-Robertson, 2019 WL 6454392,
14    at *2 (quoting standard).
15          Under these circumstances, NTG was legally obligated to file a Motion for
16    Leave to assert counterclaims (thereby amending prior pleadings) or to add new
17    parties. NTG failed to file any such motion. See Regions Bank v. Commonwealth
18    Land Title Ins. Co., No. 11-23257-CIV, 2012 WL 5410948, at *3 (S.D. Fla. Nov. 6,
19    2012) (holding “[Defendant] was not at liberty to self-adjudicate its motion and file
20    a new pleading without permission from the Court.”). Because NTG failed to seek
21    leave, it plainly violated the Court’s scheduling order and the Counterclaims are ripe
22    for striking. Moreover, the failure to seek leave denied this Court its proper gate-
23    keeping function to scrutinize late-filed requests for counterclaims and addition of
24    parties, which would have facilitated disposal of that attempt in a single pleading
25    cycle, conserving judicial and party resources.
26
              2. NTG Cannot Show Good Cause or Excusable Neglect
27
            NTG’s failure to seek leave of Court is dispositive. It requires this Court to
28
      strike NTG’s Counterclaims. Even had NTG pursued an untimely Motion for Leave
      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                10
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 17 of 30 Page ID
                                       #:69155



1     in April 2020 (or now), that motion would nevertheless lack merit. Because NTG’s
2     Counterclaims are filed well outside the Scheduling Order’s set period for
3     amendment [Dkt. 883], this Court applies the Rule 16 analysis. Sloane v. Karma
4     Enterprises, Inc., No. 08-CV-05094, 2009 WL 10674307, at *3 (C.D. Cal. Mar. 16,
5     2009).
6              Because this issue arises after expiration of the time for amendment under
7     Docket 883, this Court looks to whether NTG could show “excusable neglect.” See
8     Mireles, 2014 WL 575713, at *2 (“[W]hen any motion to extend time is made after
9     time has expired, Rule 6 requires the parties to address excusable neglect”). NTG
10    cannot demonstrate excusable neglect because it took no steps to comply with the
11    Court’s deadline (and, as of this filing, still has not sought leave). “The four factors
12    are: (1) the danger of prejudice to the non-moving party; (2) the length of the delay
13    and its potential impact on judicial proceedings; (3) the reason for the delay,
14    including whether it was within the reasonable control of the movant; and (4)
15    whether the moving party’s conduct was in good faith.” Mireles, 2014 WL 575713,
16    at *2 (citing Pincay v. Andrews, 389 F.3d 853, 860 (9th Cir. 2004)).               “[A]
17    lawyer's mistake of law in reading a rule of procedure is not a compelling excuse.”
18    Pincay v. Andrews, 389 F.3d 853, 860 (9th Cir. 2004); see also Kyle v. Campbell
19    Soup Co., 28 F.3d 928, 928 (9th Cir. 1994), as amended on denial of reh’g (Apr. 8,
20    1994) (holding that “district court abused its discretion by finding that a mistake of
21    law constitutes excusable neglect under Rule 6(b) of the Federal Rules of Civil
22    Procedure”).
23             As explained below, each factor weighs heavily against NTG’s
24    Counterclaims. Counter-Defendants will first address the length of delay, and then
25    explain that NTG has no reasonable explanation for the years-long delay (the second
26    and third factors listed above). Then Counter-Defendants will address how the
27    untimely and baseless Counterclaims cause extreme prejudice and were not brought
28    in good faith (the first and fourth factors). NTG filed unauthorized Counterclaims,

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                11
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 18 of 30 Page ID
                                       #:69156



1     without requisite leave, for which it could not in any event meet the standards for
2     leave, thus warranting action by this Court to strike them and award NIC its attorney
3     fees and costs. Even if NTG could show excusable neglect (which it cannot), NTG
4     lacks good cause for a late amendment to its pleadings because NTG was grossly
5     dilatory in advancing the claims (diligence is a gatekeeper inquiry) and the
6     Counterclaims impose substantial prejudice on NIC and the newly added parties.
7     The Counterclaims are frivolous, barred by the Noerr-Pennington doctrine, and
8     barred by the RICO statute of limitations. NTG can neither show good cause nor
9     excusable neglect.
10
              i.      NTG’s Counterclaims Were Delayed by More than Four Years
11
            NTG engaged in extreme delay by asserting its Counterclaims more than 4.5
12
      years into this litigation. Under both the Rule 16(b) good cause standard and the
13
      excusable neglect standard, that extreme delay is dispositive and bars the
14
      Counterclaims in their entirety.
15
             “Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the
16
      party seeking the amendment.” Heath v. Google Inc., No. 15-CV-01824, 2017 WL
17
      4005598, at *2 (N.D. Cal. Sept. 12, 2017) (quoting Johnson v. Mammoth
18
      Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)). “If that party was not diligent,
19
      the inquiry should end.” See Orogem Corp. v. De Beers Societe Anonyme, No. CV
20
      9-9014, 2010 WL 11549347, at *1 (C.D. Cal. Dec. 10, 2010) (quoting Johnson, 975
21
      F.2d at 609).
22
            “The relevant inquiry in the undue delay analysis is whether the moving party
23
      knew or should have known the facts and theories raised by the amendment in the
24
      original pleading.” Xyratex Tech., Ltd. v. Teradyne, Inc., No. 08-CV-04545, 2009
25
      WL 10702550, at *4 (C.D. Cal. Aug. 20, 2009). “A party … cannot show good
26
      cause if the party knew or should have known of the grounds for the claims
27
      [the party] sought to add well before [the party] moved for leave to amend.” RePET,
28
      Inc. v. Zhao, No. ED-CV-15-2315, 2017 WL 11444648, at *2 (C.D. Cal. Jan. 13,
      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                12
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 19 of 30 Page ID
                                       #:69157



1     2017); see also Russell v. Walmart Inc., No. CV 19-5495, 2020 WL 1652544, at *2
2     (C.D. Cal. Mar. 3, 2020) (denying defendant’s third-party complaint for lack of
3     diligence when the motion for leave was untimely under the scheduling order).
4           Even under the more lenient Rule 15 analysis (not at issue here), “an
5     egregious, unexplained delay alone may be a sufficient basis for denying leave to
6     amend.” Christensen v. CLP Res., Inc., No. CV 14-8073, 2018 WL 6017015, at *2
7     (C.D. Cal. Oct. 22, 2018) (emphasis original). The Ninth Circuit has thus explained
8     that “late amendments to assert new theories are not reviewed favorably when the
9     facts and the theory have been known to the party seeking amendment since the
10    inception of the cause of action.” Acri v. Int’l Ass’n of Mach. & Aerospace Workers,
11    781 F.2d 1393, 1398 (9th Cir. 1986); see also Fresno Unified Sch. Dist. v. K.U. ex
12    rel. A.D.U., 980 F. Supp. 2d 1160, 1176 (E.D. Cal. 2013) (same); Royal Ins. Co. of
13    Am. v. Sw. Marine, 194 F.3d 1009, 1016–17 (9th Cir. 1999) (same).
14            Under Rotella v. Wood, 528 U.S. 549 (2000), a RICO claim begins to accrue
15    when a plaintiff “knew or should have known of his injury.” Id. at 553. NTG’s
16    Counterclaims contain several admissions that the alleged injury began to accrue in
17    2015 when NIC filed its lawsuit. See Dkt. 978-1 (passim). NTG alleges that “[f]or
18    the past five years, Counter-Defendants and the Non-Party Co-Conspirators have
19    waged a war of retaliation…” See Dkt. 978-1 at ¶3 (emphasis added); see also id.
20    at ¶¶6, 12, 13. Similarly, almost all of Counterclaimants’ alleged “predicate acts”
21    occurred between 2015 and early 2016—all past the four-year limit. See, e.g., Dkt.
22    978-1 at ¶204(a) (alleged declaration fraud (March of 2016)); ¶204(b) (alleged
23    obstruction of declarations (March 2016)); ¶204(c) (alleged witness tampering
24    related to Baker’s conversations with Nilon (August 2015)); ¶204(d) (alleged
25    extortion based on purported threats to Nilon (August 2015)); ¶205(a) (alleged fraud
26    by Baker related to alleged conversations with former NTG clients (2015)); ¶205(b)
27    (alleged extortion based on Baker’s alleged conversations (2015)); ¶205(c) (alleged
28    witness tampering based on Baker’s alleged conversations (2015)); ¶206(a) (alleged

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                              13
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 20 of 30 Page ID
                                       #:69158



1     wire fraud for declaration filed in 2014); ¶206(b) (alleged obstruction of justice for
2     a declaration filed in 2014).
3           Indeed, NTG has repeatedly raised these exact same allegations throughout
4     this case, starting with its first responsive motions in February 2016. In NTG’s
5     initial anti-SLAPP motion, NTG raised the same allegations concerning Baker’s
6     interactions with Nilon. See Dkt. 40 at 17-18; Dkt. 41 at 14-17. In May 2017, NTG
7     unsuccessfully sought to disqualify NIC’s counsel using the same allegations. See
8     Dkt. 311. On June 30, 2017, the Court held that NTG’s motion was “untimely” even
9     then, because the “NTG Defendants [had] known of Baker’s actions for over a year.”
10    Dkt. 365 at 9-11. In 2017, the NTG Defendants unsuccessfully presented these
11    points again in briefing before the Ninth Circuit. See Natural Immunogenics v. Scott
12    Ferrell, et al., C.A. No. 17-55661 (9th Cir. 2017), Dkt. No. 29 at 16-17 (NTG’s
13    appellate brief in 2017 accused NIC of having a “revenge scheme” against Ferrell
14    and NTG, and “concoct[ing] the fiction that Newport Trial Group engaged in a
15    pattern of fraudulent litigation.”).
16          The Court ruled that NTG’s baseless motion for disqualification regarding
17    Baker’s actions was “untimely” three years ago [Dkt. 365 at 9-11], yet their
18    Counterclaims rehash these same allegations.        NTG alleges that Baker acted
19    improperly with certain former NTG clients in late 2015. See Dkt. 978-1 at ¶¶144-
20    162. But NTG also alleges that it had awareness of that conduct in 2015: “These
21    illicit contacts by Baker with NTG clients were contemporaneously memorialized in
22    a December 7, 2015 letter from NTG to Emord.” Id. at ¶162. Indeed, earlier in this
23    case, NIC sought relief from this Court because Scott Ferrell was disseminating to
24    attorneys in the bar a defamatory and harassing “RICO Complaint” against NIC and
25    its counsel, soliciting one or more to file the suit (none did). See Dkt. 96 at 9-20.
26    Even then, in May 2016, Ferrell was threatening to advance RICO claims against
27    NIC and its counsel. Id.
28          NTG’s Amended Answer of September 16, 2016 also raised the same

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                               14
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 21 of 30 Page ID
                                       #:69159



1     allegations, including concerns about NIC’s investigator (Baker). Dkt. 174 at 66;
2     see also Dkt. 161 at 66.
3           More recently, in February 2019, this Court granted NIC summary judgment
4     on NTG’s unclean hands affirmative defense. Dkt. 784. That Order focused on
5     NTG’s allegations of alleged impropriety by Baker. Id. The Court held: “There is
6     no record evidence sufficient to create a genuine dispute whether NIC directed Baker
7     to threaten or coerce Nilon as alleged by Defendants.” Id. at 15. Yet in Paragraph
8     143 of its Counterclaims, NTG asserts that their retread allegations regarding Baker
9     constitute material misrepresentations that led to an ill-gained February 28, 2019
10    Rule 56 summary adjudication. Dkt. 978-1, ¶143. Indeed, the alleged misconduct
11    featured in NTG’s Counterclaims was the centerpiece of NTG’s purported defense
12    against NIC’s RICO claims from the very beginning.
13          Although NTG knew of its factual allegations throughout this case, it
14    obviously chose not to pursue them until now, just six months before trial. That
15    delay is dispositive under Rule 16, which bars leave to amend where the party
16    seeking leave was not diligent. That delay also militates against a finding of
17    excusable neglect. Yet, NTG must satisfy both standards to meet its burden.
18
             ii.   NTG Has No Reasonable Explanation for Its Delay
19
            NTG has offered no explanation, let alone a persuasive one, for bringing stale
20
      claims, over four years after it knew of them. NTG alleges several predicate acts
21
      that purportedly occurred in 2019 surrounding NIC’s Motion for Sanctions [Dkt.
22
      844]. To the extent NTG argues its claims did not accrue until 2019, the argument
23
      is foreclosed by precedent (and is specious). First, the Supreme Court in Rotella
24
      rejected the “last predicate act” rule. See Rotella, 528 U.S. at 549, 554-555. The
25
      sole injury alleged by NTG—the payment of legal fees in litigation—began to accrue
26
      under Rotella when NIC filed on December 7, 2015, meaning NTG’s claim arose (if
27
      at all) in 2015. Moreover, the majority of predicate acts alleged by NTG occurred
28
      prior to 2016. See Dkt. 978-1 at ¶¶200-209. NTG could thus have presented the
      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                              15
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 22 of 30 Page ID
                                       #:69160



1     claims in NTG’s first Answer back in August 2016. See Dkt. 161.
2           Regardless, even if NTG’s claims arose in 2019, NTG still missed its deadline
3     to seek leave to amend by the February 14, 2020 cutoff set by the Court in Docket
4     883. See Dkt. 883 at 1. Meaning, despite having months to seek leave of Court
5     following NIC’s motion for sanctions, NTG did nothing and simply filed
6     Counterclaims without leave instead. NTG failed to diligently raise these issues with
7     the Court within the Rule 16 calendar and under the controlling precedent. The
8     Counterclaims should therefore be stricken.
9
             iii.   The Counterclaims Impose Substantial Prejudice
10
            “The consideration of prejudice to the opposing party carries the greatest
11
      weight.” See Order, Dkt. 910 at 4 (quoting Eminence Capital, LLC v. Aspeon, Inc.,
12
      316 F.3d 1048, 1052 (9th Cir. 2003)). Here the Counterclaims threaten to derail this
13
      litigation within six months of trial and impose substantial new costs and burdens.
14
      See Steinmeier, 2020 WL 248984, at *5 (holding that new claims “would derail the
15
      action entirely”).
16
            NTG asserts an entirely new RICO lawsuit with six months remaining before
17
      the pretrial conference. This Court has set a trial date of November 3, 2020. Dkt.
18
      883. Allowing these Counterclaims would make that trial date impossible. From
19
      their outset, NIC’s counsel has been required to devote substantial resources to
20
      addressing the Counterclaims and legal issues raised therein. The necessary motions
21
      practice alone has drawn away NIC’s resources available to complete discovery in
22
      the primary lawsuit, which includes tasks necessary to prepare for trial.
23
      Furthermore, NTG just recently issued a letter contending that its Counterclaims
24
      necessitate the reopening of fact discovery so that they can issue new written
25
      requests (despite the stale nature of its claims and the law of the case governing
26
      them); depose all seven newly added parties (including NIC’s counsel); recall the
27
      depositions of NIC and its principals; and reopen expert discovery. See PA Decl.,
28
      ¶4 Exh. B. NTG demands that all of this discovery occur within 60 days. Id. If the
      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                               16
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 23 of 30 Page ID
                                       #:69161



1     Counterclaims remain, those burdens would become unmanageable in context with
2     a November trial date.
3           Additionally, NIC and the other Counter-Defendants have been forced to
4     retain outside counsel to defend against the Counterclaims. 2         That counsel is
5     necessary, in part, because NTG’s Counterclaims add NIC’s trial counsel as a party
6     in the litigation. Unless this Court strikes or dismisses those Counterclaims, NIC
7     may be deprived of its chosen counsel. A substitution of counsel at this point in
8     litigation—over 4.5 years after the filing of this case—imposes irreparable injury.
9     That substitution would force NIC to incur substantial costs, and would require a
10    substantial extension of the trial date.
11          Were NTG allowed to proceed, the Counterclaims would reset and greatly
12    expand discovery in the case. Each of the seven (7) newly added parties has a right
13    to discovery in defense of the alleged RICO claims. Those parties are entitled to
14    expert discovery, and the full panoply of discovery resources available under Rules
15    26 through 37. See, e.g., Kisaka v. Univ. of S. California, No. 11-CV-01942, 2013
16    WL 12203018, at *3 (C.D. Cal. Nov. 20, 2013) (“[T]he addition of four new
17    defendants would necessarily require continuing the discovery deadlines and
18    extending the trial schedule, as the new parties would be entitled to full discovery.”).
19    The Court would be required to afford each Counter-Defendant due process. See
20    DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987) (“Amending a
21    complaint to add a party poses an especially acute threat of prejudice to the entering
22    party.”). Moreover, given the nature of the Counterclaims, a substantial number of
23    complex privilege issues are likely to predominate because NTG sues its adversary’s
24    litigation counsel. As the Court is aware, resolving privilege issues in NIC’s primary
25    RICO lawsuit required years.
26
            2
27              The undersigned counsel from Amin Talati Wasserman represent the
      Counter-Defendants only in defense of the Counterclaims. Emord & Associates,
28    P.C. continues to represent NIC in pursuit of the primary RICO claims brought by
      Plaintiff.
      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                 17
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 24 of 30 Page ID
                                       #:69162



1           Finally, because NTG now affirmatively sues NIC regarding the underlying
2     RICO claims, NTG’s lawsuit likely waives privilege concerning categories of
3     information and documents in NTG’s possession that were earlier withheld from
4     NIC on privileged grounds. The Counterclaims would thus require a reopening of
5     discovery in NIC’s plaintiff RICO case so the Court could resolve those concerns
6     with implied and express waiver.
7           In short, there is no universe where counter-suing opposing counsel with a
8     RICO complaint spanning more than 200 paragraphs six months before trial does
9     not derail litigation. That was likely NTG’s goal when it filed its Counterclaims.
10    Although NTG has pretended at times to desire a speedy trial, in reality NTG has
11    failed to develop a defense on the merits. NTG has thus insisted on a speedy trial
12    only in instances where doing so would limit NIC’s ability to take discovery. Now
13    that NIC is on the verge of completing discovery, with multiple favorable privilege
14    rulings in 2018 through 2019, and key depositions looming, NTG has resorted to the
15    extraordinary and egregious tactic of filing time-barred and frivolous counterclaims
16    based on arguments this Court has roundly rejected in this litigation (see Dkt. Nos.
17    365, 784, 891), all in a transparent effort to prevent adjudication of its criminal
18    conduct in the scheduled November trial.
19
             iv.   The Counterclaims Were Not Brought in Good Faith
20
            NTG’s Counterclaims were retaliatory and a bad faith attempt to obstruct
21
      NIC’s lawsuit. Bad faith can be inferred from NTG’s delay and its choice to reallege
22
      numerous factual contentions previously rejected by this Court. See, e.g., Dkt. 365,
23
      784, 891. It may also be inferred by how Counterclaimants have used their filing as
24
      part of an ongoing pattern of harassing and falsely disparaging Counter-Defendants.
25
      For example, on or around November 4, 2019, Ferrell sent text messages to Charlotte
26
      Carlberg. See Decl. of Charlotte Carlberg (“Carlberg Decl.”) ¶1, Exh. A. In the text
27
      messages, he accuses her of perjury and pressures her to “resolve things” without
28
      NTG having to proceed with motions against her “asking the judge to impose
      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                              18
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 25 of 30 Page ID
                                       #:69163



1     penalties for perjury.” Carlberg Decl. ¶1, Exh. A at 5, 10. Similarly, on April 8,
2     2020, the day after filing NTG’s Counterclaims, Ferrell contacted all three former
3     non-party witnesses via an email with the subject line, “Ferrell v. Carlberg, Buc, et
4     al.” See Carlberg Decl. ¶2, Exh. B. In the email, he states as follows: “I filed the
5     attached lawsuit against the three of you and several others yesterday. I urge you to
6     read it, carefully and in its entirety, so that you each understand the gravity of the
7     claims raised.” Id. He also offers, “If you are willing to be completely honest and
8     tell the truth, my claims against you can be quickly resolved.” Id. These intimidating
9     contacts demonstrate a transparent, bad faith purpose behind the unauthorized
10    Counterclaims: to intimidate Charlotte Carlberg and the Bucs into changing their
11    sworn testimony.
12          Bad faith is equally demonstrated by Ferrell’s use of the Counterclaims with
13    regard to Emord & Associates. On April 24, 2020, the Emord firm received an email
14    communication from a colleague (“Unrelated Attorney”) who is opposing counsel
15    in an unrelated lawsuit. PA Decl. ¶2, Exh. A. The email from the Unrelated
16    Attorney forwarded an email received from Ferrell the same day. Id. Ferrell’s email
17    states, “You may find the attached Complaint relevant to the above litigation. It
18    shows numerous documented incidences of perjury, subornation of perjury,
19    and witness tampering by attorney Peter Arhangelsky of the Emord law firm.”
20    Id. (emphasis added). The Unrelated Attorney observes in their email to the Emord
21    firm, “It seems Mr. Ferrell is emailing this to every one of your opposing counsel he
22    can find on PACER.” Id. Ferrell is, thus, using the unauthorized Counterclaims for
23    the illicit purpose of inviting counsel in other cases to, at a minimum, harbor distrust
24    toward attorney Arhangelsky and the Emord firm or, at a maximum, to rely upon
25    content in the unauthorized pleading as born of fact, when to the contrary, this
26    Court’s rulings have held the same accusations bereft of requisite fact. See Dkt. Nos.
27    365, 784, 891. This Court earlier reviewed the relevant evidence and held the same
28    allegations “lack merit.” See Dkt. 891 at 18 (“the evidence presented does not show

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                19
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 26 of 30 Page ID
                                       #:69164



1     that NIC or its counsel tampered with witness testimony or was aware of the
2     falsehoods contained in the declarations”). Repeated misuse of the Counterclaims
3     outside of this litigation is plain evidence of retaliatory intent and bad faith. 3
4
           B.   The Counterclaims Are Futile
5           Contemporaneous with this motion, NIC files a Motion to Dismiss under Rule
6     12(b)(6). That Motion explains that, at a minimum, the Counterclaims are barred
7     under the Noerr-Pennington litigation immunity.            NTG has no non-frivolous
8     argument to invoke any exception to Noerr.             NIC hereby incorporates those
9     arguments and asks this Court to consider those positions when evaluating potential
10    remedies under Rules 16(f) and 12(f). Moreover, as stated in NIC’s companion
11    Motion to Dismiss, the Counterclaims are also time-barred, and NTG cannot show
12    a pattern of racketeering activity sufficient to state a RICO claim.
13          Given those glaring deficiencies, this Court would likely have determined that
14    NTG’s Counterclaims are futile, even had NTG properly sought leave of court rather
15    than violate the Scheduling Order.
16
           C. Rule 16(f) Sanctions Are Appropriate
17
            “Under Rule 16(f), a court may sanction a party or a party’s attorney who fails
18
      to obey a court order.” Mireskandari v. Mail, No. 12-cv-02943, 2014 WL 12561581,
19
      at *8 (C.D. Cal. Aug. 4, 2014), aff’d in part, appeal dismissed in part sub
20
      nom. Mireskandari v. Associated Newspapers, Ltd., 665 F. App’x 570 (9th Cir.
21
      2016). “In deciding whether a sanction under Rule 16(f) is merited, the court need
22
      not find that the party acted willfully, intentionally, or in bad faith.” Id. (collecting
23
      authority).   “Nor does Rule 16(f) require a showing of prejudice to justify
24
      sanctions.” Id. “Rule 16(f) was designed not only to insure expeditious and sound
25
      management of the preparation of cases for trial but to deter conduct that
26
27          3
             As noted supra, this is not the first time Ferrell has used this illicit technique
28    to defame NIC and its counsel. See Dkt. 96 at 9-20 (dispatching egregiously false
      claims about sexual misconduct, plagiarism, etc.).
      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                  20
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 27 of 30 Page ID
                                       #:69165



1     unnecessarily consumes the Court’s time and resources that could have been more
2     productively utilized by litigants willing to follow the Court’s procedures.” See id.
3     (quoting Martin Family Trust v. Heco/Nostalgia Enterprises Co., 186 F.R.D. 601,
4     603 (E.D. Cal. June 6, 1999)).
5           Under those guidelines, this Court should sanction NTG. In Mireskandari,
6     the Court entered a sanction where “the addition of … new claims violated the
7     court’s scheduling order.” Mireskandari, 2014 WL 12561581, at *9 (“Because the
8     deadline to amend pleadings to add new claims had already passed, and because the
9     court did not … authorize Mireskandari to add new claims, the claims were subject
10    to a motion to strike” and were sanctionable). Here, NTG filed counterclaims that
11    added seven new parties without seeking leave of court and without pursuing a
12    motion to add new parties. NTG filed those counterclaims months after the deadline
13    to add parties or amend. NTG had knowledge of all facts and theories supporting
14    the Counterclaims well before this Court’s deadline lapsed on February 14, 2020.
15    See Dkt. 883 at 1. NTG also has no reasonable argument that its broad counterclaims
16    were permitted as of right under the “moderate” approach routinely followed by
17    courts in the Ninth Circuit. See supra at Section IV(A)(1). This Court earlier
18    rejected NTG’s argument that “new” content in NIC’s TAC materially altered the
19    lawsuit. See Dkt. 910 at 6 (“The Court disagrees that the Strataluz and newly
20    proposed predicate facts are unrelated to the allegations in the SAC”).
21          NTG filed the Counterclaims in retaliation for NIC’s decision to file a TAC
22    that identified Strataluz-related predicate acts. NTG filed the Counterclaims and
23    then dispatched those unfounded allegations to members of the bar presently
24    litigating in cases where the party opponents are represented by NIC’s counsel. PA
25    Decl. ¶2, Exh. A. By naming opposing counsel as a Counterclaim-Defendant,
26    NTG’s transparent purpose was to delay and obstruct the current trial proceedings
27    and fuel this illicit defamatory publication. This Court should evaluate the natural
28    and probable effects of the Counterclaims when evaluating the significance of

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                               21
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 28 of 30 Page ID
                                       #:69166



1     NTG’s violation.
2            The circumstances defined here fall within the most egregious cases in the
3     precedent. Rule 16(f) affords the Court authority to enter “any just orders” to remedy
4     a violation. Where the violation is transparent, and causes substantial prejudice, the
5     Court should not only strike the Counterclaims in their entirety but also require
6     payment of the Counter-Defendants’ attorney fees and costs.
7            Under Rule 16(f)(2), the Court “must order [NTG], its attorney, or both to pay
8     the reasonable expenses—including attorney’s fees—incurred because of any
9     noncompliance with [Rule 16], unless the noncompliance was substantially justified
10    or other circumstances make an award of expenses unjust.” Fed. R. Civ. Pro.
11    16(f)(2). As explained supra, NTG’s violation of the scheduling order was direct,
12    egregious, and not substantially justified: NTG asserts stale, time-barred claims;
13    entirely ignores this Court’s prior orders resolving the facts alleged against NTG;
14    and never filed its counterclaims despite years of cognizance of them, and it failed
15    fundamentally by not seeking leave from this Court before asserting them.
16           “A scheduling order is not a frivolous piece of paper, idly entered, which can
17    be cavalierly disregarded by counsel without peril.” Johnson, 975 F.2d at 610.
18    “Disregard of the order would undermine the court’s ability to control its docket,
19    disrupt the agreed-upon course of litigation, and reward the indolent and the
20    cavalier.” Id. (denying motion to modify scheduling order to assert late joinder of
21    additional parties); see also Chem. Bank v. Star Dev. & Holding, LLC, No. 2:16-CV-
22    01523, 2017 WL 5587516, at *3–4 (D. Nev. Nov. 17, 2017) (denying amendment
23    because, in part, “[w]ere the court to grant the motion, discovery would essentially
24    start over”).
25           The Counterclaims [Dkt. 978-1] reflect an increasing level of desperation on
26    NTG’s part. The relief under Rule 16(f) will not only keep this case on track for trial
27    in November 2020, but will serve to deter NTG and its counsel from similar
28    misconduct in the remaining months before trial.

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                22
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 29 of 30 Page ID
                                       #:69167



1
2       V.    CONCLUSION
3            For the foregoing reasons, NIC respectfully requests that this Court (1) strike
4     NTG’s out-of-time and meritless Counterclaims in Dkt. 978-1 under Rules 12(f)
5     and/or 16(f); and (2) award NIC its reasonable attorney fees and costs incurred in
6     association with defending against them.
7
8
      DATED: May 21, 2020                    Respectfully submitted,
9
10                                           AMIN TALATI WASSERMAN
11
12                                           By:      /s/ Sanjay S. Karnik
13
                                             Sanjay Karnik (pro hac vice)
14                                           J. Kathleen Bond (pro hac vice forthcoming)
15                                           Jennifer M. Adams
                                             Counsel to Counter-Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                                 23
     Case 8:15-cv-02034-JVS-JCG Document 988-1 Filed 05/21/20 Page 30 of 30 Page ID
                                       #:69168



1                             CERTIFICATE OF SERVICE
2           I hereby certify that on May 21, 2020 the foregoing, COUNTERCLAIM
3     DEFENDANTS’ MOTION TO STRIKE UNDER FED. R. CIV. P. 12(f) and
4     16(f) was served on counsel for the following parties through electronic service by
5     email to the emails on file with the Court’s CM/ECF system:
6
7           Brendan M. Ford, Esq.
            bford@FordDiulio, P.C.
8           650 Town Center Dr, Ste 760
            Costa Mesa, CA 92625
9           Tel: (714) 384-5540
            Attorney for Andrew Nilon, Giovanni Sandoval,
10          Sam Schoonover, Matthew Dronkers, Taylor Demulder, Sam Pfleg,
11          David J. Darnell, Esq.
            ddarnell@callahan-law.com
12          Edward Susolik, Esq.
            es@callahan-law.com
13          Callahan & Blaine
            3 Hutton Centre Drive, Ninth Floor
14          Santa Ana, CA 92707
            Tel: (714) 241-4444
15          Attorney for Newport Trial Group and Scott Ferrell
16          Nicole Whyte
            nwhyte@bremerwhyte.com
17          Benjamin Price
            bprice@bremerwhyte.com
18          Kyle A. Riddles
            kriddles@bremerwhyte.com
19          Bremer Whyte Brown & O’Meara, LLP
            20320 S.W. Birch Street
20          Second Floor
            Newport Beach, CA 92660
21          Tel: (949) 211-1000
            Attorneys for Ryan Ferrell. Andre Baslow, David Reid, and Victoria
22          Knowles
23
24
25                                   /s/ Sanjay S. Karnik
                                     Sanjay S. Karnik
26
27
28

      COUNTER-DEFENDANTS’ MOTION TO STRIKE AND FOR SANCTIONS UNDER RULES 12(f) AND 16(f)
                                              24
